Exhibit 10.2

 



Dave & Buster’s Entertainment, Inc.
2014 Omnibus Incentive Plan

 


RESTRICTED STOCK UNIT AGREEMENT

(Time-Based)

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Award Agreement”) is made effective
as of [●] (the “Date of Grant”), between Dave & Buster’s Entertainment, Inc., a
Delaware corporation (the “Company”) and [●] (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Dave & Buster’s Entertainment, Inc. 2014
Omnibus Incentive Plan (as amended from time to time, the “Plan”); and

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it would be in the best interests of the
Company and its stockholders to grant the award (the “Award”) of restricted
stock units (each, an “RSU”) provided for herein to the Participant pursuant to
the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                  Grant of Award. The Company hereby grants to the Participant
[●] RSUs. The RSU Award will vest in [●] installments as follows: [●] RSUs on
[●], [●] RSUs on [●], and [●] RSUs on [●]1. Each RSU represents one notional
share of common stock, par value $.01 per share, of the Company (each, a
“Share”), provided that the RSUs shall be settled in Shares in accordance with
Section 2 below.

 

2.                  Settlement; Payment.

 

(a)               RSUs. Subject to the terms of the Plan and this Award
Agreement, including, without limitation, Section 4 hereof, and to the extent
that it would not cause a violation of Section 409A, each RSU shall be settled
by the issuance of a Share as soon as practicable following the applicable date
of vesting, and in all events no later than sixty (60) days following the
applicable date of vesting, as determined solely by the Company (the date of
settlement, the “Settlement Date”). RSUs settled via Share issuance shall be
distributed to the Participant or the Participant’s legal representative;
provided, that the Company may, at its election, either (a) on or after the
Settlement Date, issue a certificate representing the Shares subject to this
Award Agreement, or (b) not issue any certificate representing Shares subject to
this Award Agreement and instead document the Participant’s or the Participant’s
legal representative’s interest in the Shares by registering the Shares with the
Company's transfer agent (or another custodian selected by the Company) in
book-entry form.

 



 

1 Number of installments and breakdown per installment dependent upon terms of
specific grant.

 

RSU Agreement – [●]

Page 1 of 7

 

 

(b)               Award Subject to Clawback Policy. The Participant agrees and
acknowledges that the Participant is bound by, and the Award is subject to, any
clawback policy adopted by the Committee from time to time.

 

3.                  Termination of Service. Notwithstanding anything herein to
the contrary:

 

(a)               Termination of Service Due to Death or Disability or
Termination without Cause. Upon a termination of the Participant’s Service by
reason of death or Disability, or by the Company or one of its successors or
Affiliates without Cause, that occurs at any time prior to the final Settlement
Date, then the Award shall be settled in accordance with Section 2 above in
respect of the number of then-outstanding RSUs, except that notwithstanding
Section 1, such RSUs shall be fully vested and settled on the Settlement Date
next following such termination of Service, subject to the applicable
limitations set forth in Section 2 above.

 

For purposes of this Award Agreement, “Disability” means (i) “Disability” as
defined in any employment agreement between the Participant and the Company or
any of its Affiliates, or (ii) if there is no such employment agreement or if it
does not define Disability: the Participant is disabled to the extent that he or
she is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or is receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of Dave & Buster’s Management Corporation, Inc. The
determination of the Participant’s Disability shall be made in good faith by a
physician reasonably acceptable to the Company.

 

(b)               Termination of Service Due to Retirement. Upon a termination
of the Participant’s Service by reason of Retirement that occurs at any time
prior to the final Settlement Date, then the Award shall be settled in
accordance with Section 2 above in respect of the number of then-outstanding
RSUs that would have vested on the applicable date of vesting coincident with or
next following such termination of Service, multiplied by a fraction, the
numerator of which is the number of days elapsed after the immediately preceding
date of vesting through and including the date of termination of Service, and
the denominator of which is [365], except that notwithstanding Section 1, such
RSUs shall be fully vested and settled on the Settlement Date next following
such termination of Service, subject to the applicable limitations set forth in
Section 2 above.

 

For purposes of this Award Agreement, “Retirement” means (i) “Retirement” as
defined in any employment agreement between the Participant and the Company or
any of its Affiliates, or (ii) if there is no such employment agreement or if it
does not define Retirement: termination of the Participant’s Service, other than
for Cause, after attaining (A) age sixty (60) and completing ten (10) years of
continued Service (i.e., without any termination of Service) with the Company or
its Affiliates or (B) age sixty-five (65).

 

(c)               Termination without Cause or for Good Reason related to a
Change of Control. Upon (i) a termination of the Participant’s Service by the
Company or one of its successors or Affiliates without Cause or due to the
Participant’s resignation for Good Reason (excluding termination by reason of
death or Disability), in either case prior to the final Settlement Date (a
“Specified Termination”) and (ii) the Specified Termination occurs either within
ninety (90) days before or within twelve (12) months following the occurrence of
a Change of Control of the Company (the “Protected Period”), that occurs at any
time prior to the final Settlement Date, then the Award shall be settled in
accordance with Section 2 above in respect of the number of then-outstanding
RSUs, except that notwithstanding Section 1, such RSUs shall be fully vested and
settled on the Settlement Date next following such termination of Service,
subject to the applicable limitations set forth in Section 2 above; provided,
that if a Specified Termination should occur prior to a Change of Control of the
Company, the Award shall remain outstanding for up to ninety (90) days following
such Specified Termination in order to determine whether such Specified
Termination shall have occurred during a Protected Period such that the Award
shall be eligible for settlement pursuant to this Section 3(c).

 



RSU Agreement – [●]

Page 2 of 7

 

 

(d)               For purposes of this Award Agreement, “Cause” means (x)
“Cause” as defined in any employment agreement between the Participant and the
Company or any of its Affiliates, or (y) if there is no such employment
agreement or if it does not define Cause: the willful and continued failure by
the Participant to perform the duties assigned by the Company, failure to follow
reasonable business-related directions from the Company, gross insubordination,
theft from the Company or its Affiliates, habitual absenteeism or tardiness,
conviction or plea of guilty or nolo contendere to a felony, misdemeanor
involving fraud, theft or moral turpitude, or any other reckless or willful
misconduct that is contrary to the best interests of the Company or materially
and adversely affects the reputation of the Company.

 

(e)               For purposes of this Award Agreement, “Good Reason” means (i)
“Good Reason” as defined in any employment agreement between the Participant and
the Company or any of its Affiliates, or (ii) if there is no such employment
agreement or if it does not define Good Reason: Without the Participant’s
consent, (A) a material reduction in the Participant’s annual base salary or (B)
a relocation of the Participant’s primary place of employment with the Company
by more than fifty (50) miles from that in effect as of the Date of Grant;
provided, however, that neither item (A) nor item (B) shall constitute Good
Reason unless the Participant has provided written notice to the Company within
thirty (30) days of the occurrence of such event and the Company shall have
failed to cure such event within thirty (30) days of receipt of such written
notice.

 

(f)                Other Terminations of Service. Upon a termination of the
Participant’s Service prior to the final Settlement Date for any reason other
than pursuant to Sections 3(a), 3(b) and 3(c) above, the Award, including any
then-outstanding RSUs, shall immediately terminate and be forfeited without
consideration.

 

4.                  No Right to Continued Service. The granting of the Award
evidenced hereby and this Award Agreement shall impose no obligation on the
Company or any Affiliate to continue the Service of the Participant and shall
not lessen or affect any right that the Company or any Affiliate may have to
terminate the Service of such Participant.

 

5.                  Shareholder Rights. Neither the Participant nor the
Participant’s representative shall have any rights as a shareholder of the
Company with respect to the RSUs until such Person receives the Shares, if any,
issued upon settlement.

 



RSU Agreement – [●]

Page 3 of 7

 

 

6.                  Non-Solicitation and Non-Hire. If the Participant has an
employment agreement with the Company or any of its Subsidiaries that contains
non-solicitation and/or non-hire covenants, the covenants are incorporated into
this Award Agreement by reference. To the extent the Participant does not have
an employment agreement containing such covenants, the following restrictive
covenants shall apply:

 

As a material incentive for the Company to enter into this Award Agreement,
during the term of the Participant’s employment with the Company or any of its
Subsidiaries and for a period of twelve (12) months from the termination of the
Participant’s employment for any reason (including, without limitation,
resignation by the Participant) (the "Non-Solicitation and Non-Hire Period") the
Participant shall not, directly or indirectly, on the Participant’s own behalf
or on behalf of any other person, partnership, entity, association, or
corporation, induce or attempt to influence, induce, or encourage anyone who is
or, within the six (6) months prior to the date of termination was, an employee
of the Company or any of its Subsidiaries at or above the managerial level
(including, without limitation, General Managers, Assistant General Managers,
store departmental managers, and all higher-ranking managers) (for purposes of
this Section 6, an “Employee”), client, supplier, vendor, licensee, distributor,
contractor or other business relation of the Company or any of its Subsidiaries
to cease doing business with, adversely alter or interfere with its business
relationship with, the Company or any of its Subsidiaries. Further, during the
Non-Solicitation and Non-Hire Period, the Participant shall not, on the
Participant’s own behalf or on behalf of any other person, partnership, entity,
association, or corporation, (i) solicit or seek to hire any Employee, or in any
other manner attempt directly or indirectly to influence, induce, or encourage
any Employee to leave their employ (provided, however, that nothing herein shall
restrict the Participant from engaging in any general solicitation that is not
specifically targeted at such persons), nor shall the Participant use or
disclose to any person, partnership, entity, association, or corporation any
information concerning the names, addresses or personal telephone numbers of any
Employee, (ii) without the Company's prior written consent, hire, employ or
engage as a consultant any Employee, or (iii) directly or indirectly solicit,
induce, or attempt to influence, induce, or encourage any person, partnership,
entity, association, or corporation that is a client or customer of the Company
or its Subsidiaries and who or which the Participant helped to schedule or
conduct a special event or corporate teambuilding while employed by the Company
or its Subsidiaries to schedule or conduct a special event or corporate
teambuilding through another person, partnership, entity, association, or
corporation.

 

This Section 6 shall survive termination or settlement of the Award and
termination or satisfaction of the Award Agreement.

 

7.                  Securities Laws/Legend on Certificates. The issuance and
delivery of Shares shall comply with all applicable requirements of law,
including (without limitation) the Securities Act of 1933, as amended, the rules
and regulations promulgated thereunder, state securities laws and regulations,
and the regulations of any stock exchange or other securities market on which
the Company’s securities may then be traded. If the Company deems it necessary
to ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, the Participant shall deliver
to the Company an agreement or certificate containing such representations,
warranties and covenants as the Company which satisfies such requirements. The
certificates representing the Shares shall be subject to such stop transfer
orders and other restrictions as the Committee may deem reasonably advisable,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

 



RSU Agreement – [●]

Page 4 of 7

 

 

8.                  Transferability. Unless otherwise provided by the Committee,
the Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant other than by will or by the laws
of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that, the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Award to heirs or legatees of the Participant shall be effective to bind the
Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.

 

9.                  Withholding. The Participant may be required to pay to the
Company or any Affiliate and the Company shall have the right and is hereby
authorized to withhold any applicable withholding taxes in respect of the Award,
its exercise or transfer and to take such other action as may be necessary in
the opinion of the Committee to satisfy all obligations for the payment of such
withholding taxes.

 

10.              Notices. Any notification required by the terms of this Award
Agreement shall be given in writing and shall be deemed effective upon personal
delivery or within three (3) days of deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid. A
notice shall be addressed to the Company, Attention: General Counsel, at its
principal executive office and to the Participant at the address that he or she
most recently provided to the Company.

 

11.              Entire Agreement. This Award Agreement and the Plan constitute
the entire contract between the parties hereto with regard to the subject matter
hereof and supersede any other agreements, representations or understandings
(whether oral or written and whether express or implied) which relate to the
subject matter hereof.

 

12.              Waiver. No waiver of any breach or condition of this Award
Agreement shall be deemed to be a waiver of any other or subsequent breach or
condition whether of like or different nature.

 

13.              Successors and Assigns. The provisions of this Award Agreement
shall inure to the benefit of, and be binding upon, the Company and its
successors and assigns and upon the Participant, the Participant’s assigns and
the legal representatives, heirs and legatees of the Participant’s estate,
whether or not any such person shall have become a party to this Award Agreement
and have agreed in writing to be joined herein and be bound by the terms hereof.

 



RSU Agreement – [●]

Page 5 of 7

 

 

14.              Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)               This Award Agreement and all claims, causes of action or
proceedings (whether in contract, in tort, at law or otherwise) that may be
based upon, arise out of or relate to this Award Agreement shall be governed by
the internal laws of the State of Delaware, excluding any conflicts or
choice-of-law rule or principle that might otherwise refer construction or
interpretation of the Award Agreement to the substantive law of another
jurisdiction. Each party to this Award Agreement agrees that it shall bring all
claims, causes of action and proceedings (whether in contract, in tort, at law
or otherwise) that may be based upon, arise out of or be related to the Award
Agreement exclusively in the Delaware Court of Chancery or, in the event (but
only in the event) that such court does not have subject-matter jurisdiction
over such claim, cause of action or proceeding, exclusively in the United States
District Court for the District of Delaware (the “Chosen Court”) and hereby
(i) irrevocably submits to the exclusive jurisdiction of the Chosen Court,
(ii) waives any objection to laying venue in any such proceeding in the Chosen
Court, (iii) waives any objection that the Chosen Court is an inconvenient forum
or does not have jurisdiction over any party and (iv) agrees that service of
process upon such party in any such claim or cause of action shall be effective
if notice is given in accordance with this Award Agreement. 

 

(b)               EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY CLAIM OR CAUSE OF ACTION (WHETHER IN CONTRACT, IN TORT, AT
LAW OR OTHERWISE) INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT OF ITS, HIS OR
HER OBLIGATIONS HEREUNDER.

 

15.              Award Subject to Plan. By entering into this Award Agreement
the Participant agrees and acknowledges that the Participant has received and
read a copy of the Plan. The Award is subject to the Plan. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan.

 

16.              No Guarantees Regarding Tax Treatment. The Participant shall be
responsible for all taxes with respect to the Award. The Committee and the
Company make no guarantees regarding the tax treatment of the Award.

 

17.              Amendment. The Committee may amend or alter this Award
Agreement and the Award granted hereunder at any time, subject to the terms of
the Plan.

 

18.              Signature in Counterparts. This Award Agreement may be signed
in counterparts, manually or electronically, and each of which will be an
original, with the same effect as if the signatures to each were upon the same
instrument.

 

19.              Electronic Signature and Delivery. This Award Agreement may be
accepted by return signature or by electronic confirmation. Each party agrees
that the electronic signatures, whether digital or encrypted, of the parties
included in this Award Agreement are intended to authenticate this writing and
to have the same force and effect as manual signatures.  Delivery of a copy of
this Agreement or any other document contemplated hereby bearing an original or
electronic signature by facsimile transmission (whether directly from one
facsimile device to another by means of a dial-up connection or whether mediated
by the worldwide web), by electronic mail in “portable document format” (“.pdf”)
form, or by any other electronic means intended to preserve the original graphic
and pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original or electronic signature.

 



RSU Agreement – [●]

Page 6 of 7

 

 

20.              Severability. The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this
Restricted Stock Unit Agreement as of the date first set forth above.

 

 

 

PARTICIPANT

 

 

By: ______________________________________

[●]

 

 



  DAVE & BUSTER’S ENTERTAINMENT, INC.                        By:         Name:  
   Title:

 



RSU Agreement – [●]

Page 7 of 7

 